Citation Nr: 0626036	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  99-08 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right 
foot hyperkeratosis.

2. Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1998 rating decision by the Newark Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In December 2004, 
the veteran testified at a personal hearing before the 
undersigned; a transcript of that hearing is of record.  In 
February 2005 the case was remanded for further development.


FINDINGS OF FACT

1.  The veteran's postoperative right foot hyperkeratosis 
results in moderately severe foot disability; severe 
disability is not shown.  

2.  The veteran has Level I hearing acuity in the right ear 
and Level II hearing acuity in the left ear.    


CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for the veteran's 
postoperative right foot hyperkeratosis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.71a, Code 5284, 4.118, Code 7819.

2.  A compensable rating is not warranted for the veteran's 
bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 
(Code) 6100, 4.86 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  A subsequent, March 2005, letter clarified 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  This letter also advised the 
veteran to submit any evidence in his possession pertaining 
to his claim.  The November 1998 rating decision, a March 
1999 statement of the case and supplemental SOCs from May 
2004, July 2004 and January 2006 provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  While the veteran was not 
provided a separate notice letter pertaining to effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)), he was not prejudiced by this lack of 
notice.  The decision below does not address effective date 
questions.  When the RO implements the grant of the increased 
rating for the right foot disability, it will assign an 
effective date for the increase, and the veteran will be 
advised of the basis for such date; he will have the 
opportunity to contest/appeal the effective date, if he so 
wishes.  Since an increase is not being granted for the 
hearing loss, the matter of an effective date as to that 
disability is moot.          

While complete VCAA notice was not given prior to the rating 
on appeal, the veteran had ample opportunity to respond to 
the notice letter and the SOC and SSOCs and to supplement the 
record after notice was given.  The claims were readjudicated 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  The veteran was provided with VA audiology 
and podiatry evaluations.  In response to the Board's 
February 2005 Remand, the RO asked the veteran to identify 
all VA and non-VA providers who had treated him for his foot 
disability since May 1998 and conducted a search for the 
report of a June 2004 VA audiological evaluation that had 
been identified the veteran.  Such report could not be 
located.  Further, the veteran did not respond to the RO's 
request for identifying information about treatment 
providers; consequently the RO could not proceed to secure 
any additional treatment records that might be outstanding.  
The duty to assist is not a one way street (See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  As the veteran has failed 
to cooperate with VA's attempts to assist him in securing 
additional evidence pertinent to his claims, the Board finds 
that VA has met its assistance obligations.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

Factual Background

A February 1969 rating decision granted service connection 
for callus of the right foot beneath the fourth metatarsal 
head, rated noncompensable, effective in October 1968.  In 
October 1974 the veteran received dorsal wedge osteotomy for 
intractable plantar keratosis of the right fourth metatarsal 
head and misalignment of the fourth metatarsal bone with the 
other four metatarsals.  A 2 mm wedge of bone was removed 
from the fourth metatarsal and a stainless steel wire was 
inserted.  In a June 1975 rating decision the RO granted an 
increase to 10 percent for the veteran's right foot 
disability, essentially finding that the necessity for 
surgical intervention indicated that the disability had 
increased in severity.   

On VA audiological examination in June 1998, audiometry 
revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
 55
55
50
50
LEFT
55
60
60
65

Average puretone thresholds were 53 decibels in the right ear 
and 60 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
90 percent in the left ear.  

On June 1998 VA foot examination the diagnosis was small 
bunion on the right foot prominent of the fourth and fifth 
metatarsal heads-metatarsalgia.  The veteran reported that he 
continued to have problems, requiring lotions, foot powders 
and periodic treatment to shave callosities that would build 
up on the pressure points of the right foot.  He worked as an 
engineer for the New Jersey Highway Department and would have 
great difficulty getting about from time to time due to the 
callosities.  Physical examination showed normal gait and 
normal wear of both shoes.  Examination of the right foot 
revealed moderate callus formation over the plantar aspects 
of the fourth and fifth metatarsal heads and on the lateral 
aspect of a small bunion present immediately adjacent to the 
large toe.  The veteran's motion of the toes was normal but a 
mild degree of clawing was noted.  Muscle strength was good 
throughout, and there was normal painless motion of both 
ankles.  There was no increased heat or warmth over the 
fourth metatarsal head and there was no pain or pressure over 
the anterior portion of the calcaneus.  The veteran was able 
to do both heel and toe walk without any difficulty.  

VA podiatry clinic notes from September 1999 to January 2005 
show continued treatment for calluses.  The veteran received 
nail and callus debridement and was given Tolnafate powder 
for all innerspaces and Carmol cream for the dry skin on his 
feet.  Objective findings during these visits were highly 
consistent over time.  On the most recent, January 2005, 
visit the veteran complained of painful corns and calluses on 
his feet and painful toenails that made walking difficult.  
Physical examination revealed that the veteran had dry skin 
on the lower leg and dorsal foot bilaterally with the plantar 
skin well-hydrated.  There were no open lesions, no 
interdigital macerations and no clinical signs of acute 
infection bilaterally.  All nails of both feet were 
discolored, thickened and elongated with subungal debris.  
There was hyperkeratosis of the submetatarsal bilaterally.  
The diagnoses were onchymosis of toenails 1 to 5 bilaterally, 
hyperkeratotic lesions as noted and bilateral xerosis.  
Treatment consisted of debriding the mycotic toenails, 
debriding hyperkeratotic lesions, and prescriptions for 
Carmol and Tolnaftate powders.  

On June 2003 VA audiological examination, audiometry revealed 
that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
 50
55
50
50
LEFT
45
60
65
65

Average puretone thresholds were 51 decibels in the right and 
59 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
92 percent in the left ear.  The impression was mild sloping 
to severe sensorineural hearing loss.  

At the December 2004 hearing the veteran testified that his 
callus affected him when he walked over rough terrain.  Every 
time he stepped on a rock or pebble with his work boots on he 
could feel a sharp pain in the callused area.  When he wore 
dress shoes he could not wait to get them off after an eight 
hour day because of the pain from the calluses.  It affected 
him more when he worked in the field on a construction site.  
He saw a private podiatrist every two months to get the 
callus trimmed and see if there was any more damage to the 
foot.  The podiatrist gave him ointment to keep the callus 
soft so he could trim it up himself.  He went to the VA for 
treatment every six months, also to get the calluses shaved.  
His hearing loss was a problem because he had to talk on the 
phone a lot for his job.  Because of his hearing aid he had 
difficulty talking on a cell phone as there would be much 
feedback.  Although testing had shown that his hearing had 
stayed about the same, he definitely noticed that it had 
worsened.   

On July 2005 VA podiatry examination the diagnosis was 
bilateral mild forefoot varus and mild Taylor's bunion 
bilaterally, with resultant hyperkeratotic lesions 
submetatarsal five bilaterally.  The veteran described his 
pain as intermittently sharp with constant pressure 
underneath the fifth toe at the metatarsal head area.  The 
pain was most prominent and painful during standing and 
walking.  There were no symptoms at rest.  The veteran 
related no joint flare-up or pain and did not use crutches, 
brace, cane or corrective shoes.  He had used custom molded 
orthotics for the past 20 years or so, which had helped the 
condition.  He had since lost the devices and had been unable 
to obtain a new pair.  The pain limited his ability to 
perform field duties as a construction worker or manager, and 
he was performing more office duties.  Physical examination 
showed intact neural and vascular status of the bilateral 
extremities.  Both feet had palpable pulses as well as intact 
sensation and sharp/dull and light touch sensation.  There 
were no gross bony deformities. There was a surgical 
incisional scar over the lateral mid foot overlying the base 
of the fourth metatarsal.  There was no edema or erythema.  
The veteran exhibited a mild hallux limitus during gait and 
while standing, but the condition caused no pain.  He did not 
exhibit any abnormal shoe wear pattern, but the shoes he wore 
were relatively new.  He had bilateral submetatarsal five 
callosities and hyperkeratoses which were mildly painful on 
direct palpation.  Other than the hyperkeratoses and 
incisional scar, there were no skin or vascular changes.  The 
veteran did exhibit a mild forefoot varus foot type, with the 
resultant hyperkeratoses noted.  He did not have any 
significant hammertoe or arch deformities of either foot.  X-
rays of the feet showed mild degenerative arthritic changes 
of both first metatarsophalangeal joints.  There was also a 
cerciage wire noted within the base of the fourth metatarsal 
of the right foot.  No other bony abnormalities were noted.  

On VA audiological examination in July 2005, audiometry 
revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
 50
55
50
50
LEFT
50
60
65
65

Average puretone thresholds were 51 decibels in the right ear 
and 60 decibels in the left.  Speech recognition ability was 
92 percent on the right and 94 percent on the left.  The 
assessment was mild to moderate right ear sensorineural 
hearing loss and mild to moderately severe left ear 
sensorineural hearing loss.  The veteran indicated that the 
hearing loss decreased effective communication with family, 
friends and coworkers.     

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Right foot disability

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the veteran is entitled to consideration 
under the old criteria for the entire rating period and under 
the revised criteria from their effective date, but not 
prior.  See VAOPGCPREC 3-2000.  The veteran's right foot 
disability has been rated under 38 C.F.R. § 4.118, Code 7819.  
Prior to August 30, 2002 this code provided that benign skin 
growths are to be rated as disfigurement of the head, face or 
neck (Code 7800) or as scars (Codes 7801-7805).  From August 
30, 2002, Code 7819 provides for rating as disfigurement of 
the head, face or neck (Code 7800) or as scars (Codes 7801-
7805) or on the basis of impairment of function.  Notably, 
while the Code 7819 criteria in effect prior to August 30, 
2002 do not explicitly list "impairment of function" as a 
means of rating the disability in question, they do call for 
a possible rating under Code 7805 (scars, other), which in 
turn calls for the rating of a superficial scar based on 
limitation of function of the part affected.  Given that the 
veteran has a superficial scar from the earlier surgery for 
his right foot keratosis disability and this "affected 
part" is subject to impairment in function, a rating under 
Code 7805 is appropriate.  Consequently, it is possible to 
assign a rating for limitation of function of the affected 
part throughout the rating period, and given that the veteran 
has had such limitation of function throughout the rating 
period, the Board finds it appropriate to do so.  

To determine the specific Code applicable to the veteran's 
limitation of function the Board must consider the Codes 
available for rating foot disability (i.e. 38 C.F.R. § 4.71a, 
Codes 5276-5284.  Notably, the Codes for rating disability of 
the foot have not been revised during the pendency of this 
appeal.  As the veteran does not suffer from the specific 
conditions enumerated in Codes 5276 to 5283, rating under 
Code 5284 for foot injuries, other, is appropriate.  Code 
5284 permits a 10 percent rating when the foot disability is 
moderate, a 20 percent rating when it is moderately severe 
and a 30 percent rating when it is severe.  

In the instant case, the evidence of record reasonably shows 
that the veteran's level of foot disability is moderately 
severe. The most recent VA examination revealed that his 
hyperkeratotic lesions result in constant pressure underneath 
the fifth toe and intermittently sharp pain most prominent 
during standing and walking (Notably, while it appears that 
the veteran's hyperkeratosis had earlier been present in the 
fourth metatarsal, given the close proximity between the 
fourth and fifth metatarsals, the Board finds it reasonable 
to conclude that the current pathology is part of the same 
service connected disability picture).  The foot pain limits 
his ability to perform field duties as a construction worker 
or manager.  Consequently, resolving reasonable doubt in the 
veteran's favor, the Board finds that moderately severe right 
foot disability is shows, and that a 20 percent rating under 
Code 5284 is warranted.  A rating in excess of 20 percent 
under Code 5284 is not warranted as there is no evidence to 
suggest that the veteran's right foot condition is severe.  
Notably, the July 2005 VA examination showed that he was able 
to walk without crutches, brace, cane or corrective shoes.  

A rating in excess of 20 percent is also not warranted under 
any of the other Codes referred to in either the old or 
revised versions of Code 7819.  Under either set of criteria, 
the veteran would have needed to have a scar in the head, 
face or neck area or a much larger scar on the foot in order 
to merit a rating in excess of 10 percent.  See Codes 7800-
7804 (effective prior to August 30, 2002) and Codes 7800-7804 
(effective from August 30, 2002).  While minimal degenerative 
arthritis was noted in the veteran's right foot on July 2005 
VA examination, it was located in the first 
metatarsophalangeal joint and constitutes a separate 
disability entity not a part of the service connected 
hyperkeratosis.  

The RO also considered rating the disability under the prior 
and revised versions of Code 7806 (for dermatitis or eczema).  
Rating under these criteria would be inappropriate, as the 
service connected disability at issue is clearly localized to 
the right foot.  While the veteran does have dry skin on the 
lower leg and dorsal foot bilaterally, the evidence does not 
show that such is related to the service connected right foot 
disability entity.  

Hearing Loss

Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The rating schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
testing (by a state-licensed audiologist) including puretone 
thresholds and speech discrimination (Maryland CNC test).  
See 38 C.F.R. § 4.85.  Where there is an exceptional pattern 
of hearing impairment (as defined in 38 C.F.R. § 4.86), the 
numeric designation may be derived based solely on puretone 
threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).   

Here, mechanical application of the Rating Schedule to the 
most recent VA audiometry (from the July 2005 audiological 
examination) results in a noncompensable rating.  The average 
puretone threshold for the veteran's right ear was 51 
decibels, and speech discrimination was 92 percent.  Under 38 
C.F.R. § 4.85, Table VI, such hearing acuity is characterized 
as level I.   The left ear average puretone threshold was 60 
decibels, with 94 percent speech discrimination, resulting in 
hearing acuity characterized as Level II.  Under 38 C.F.R. 
§ 4.85, Table VII, where there is Level I hearing in the 
better ear and Level II hearing in the poorer ear, a 0 
percent rating is to be assigned (under Code 6100).  
Application of the criteria to earlier examination findings 
of record also results in a noncompensable rating.  The RO 
has applied the Rating Schedule accurately, and there is no 
schedular basis for a higher rating.  An unusual pattern of 
hearing as defined in 38 C.F.R. § 4.86 is not shown; hence, a 
rating based on puretone thresholds alone is not in order.  
Audiometric testing results are dispositive evidence in a 
claim regarding the schedular rating of hearing loss 
disability.  Consequently, a schedular compensable rating for 
bilateral hearing loss is not warranted.    

The Board has considered whether consideration of an 
extraschedular rating is indicated.  However, nothing in the 
record reflects factors warranting  extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to hearing loss.  38 C.F.R.  
§ 3.321.  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

A 20 percent rating is granted for postoperative right foot 
hyperkeratosis, subject to the regulations governing the 
payment of monetary awards.

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


